Exhibit 10g

 

LOGO [g495318a.jpg]

 

2004 Alcoa Incentive

Compensation Plan

 



--------------------------------------------------------------------------------

LOGO [g495312a.jpg]

 

INTRODUCTION

   1     

OVERVIEW

   1     

HOW THE PLAN WORKS

         

Who Is Eligible

   2     

Target Incentive Levels

   2     

Performance Goals

   2     

How Payouts Are Calculated

   3     

Payment and Taxation of Payouts

   4     

WHAT HAPPENS WHEN:

A REFERENCE GUIDE

   5      This booklet was prepared to give you a better understanding of the
Alcoa Incentive Compensation Plan. The official plan document and payout letters
issued under the Plan control the Plan’s operation. If there are any differences
between this booklet and the official plan document, the plan document will
control. Alcoa reserves the right to change or terminate the Plan at any time
for any reason. Participation in the Plan does not give anyone the right to
continued employment with Alcoa.         LOGO [g495312b.jpg]

 



--------------------------------------------------------------------------------

Introduction

 

As an organization, Alcoa sets high goals for itself—goals that “stretch”
company performance to the next level. You play an important role in helping
your business realize those goals.

   LOGO [g495313a.jpg]

 

The Alcoa Incentive Compensation (IC) Plan provides financial rewards when you
achieve key individual performance results and your business reaches its
performance goals during the plan year (January 1 – December 31). The IC Plan is
designed to align individual and business unit goals and offer you the
opportunity to increase your total annual cash compensation by meeting or
exceeding these goals.

 

Overview

 

Our variable pay program creates a clear link between each employee’s actions
and their Business Unit’s results. This link and our payout targets are
consistent with our business focus and driven by our market-competitive
compensation philosophy. The IC Plan is a key component of total compensation
for Alcoa managers who can have a direct impact on the near-term performance of
their business unit. It supports the company’s pay-for-performance philosophy by
linking a portion of your annual compensation opportunity to the achievement of
specific business unit and individual performance goals. The goals are intended
to promote teamwork and collaboration among employees throughout your business
unit, and encourage individual accountability as well.

 

The Plan also helps Alcoa manage costs and improve results because payouts under
the Plan are variable—sensitive to the operating performance of our various
businesses. The Plan is designed to be self-funding so the payouts are primarily
based on performance measures that align with increasing the company’s value
(either by increasing profits or reducing costs). In years when your business
unit’s performance improvement goals are not met, the Plan does not pay.
Additionally, your individual performance will impact any payout.

 

Business and Performance Focused

 

Alcoa’s compensation programs align corporate, business unit and individual
results.

 

LOGO [g495313b.jpg]    LOGO [g495313c.jpg]

 

1



--------------------------------------------------------------------------------

How the Incentive Compensation Plan Works

 

Who Is Eligible

 

Alcoa managers and professionals who, as determined by the company, directly
impact the financial performance of their businesses are eligible to participate
in the Plan. When you first become eligible, your manager will notify you.

 

Target Incentive Levels

 

Every Incentive Compensation Plan participant has a target incentive, which is a
percentage of annual base salary earnings. Your target depends on your job
responsibilities and competitive compensation practices in the labor markets
where we compete for talent. Your manager will inform you of the target
incentive for your job grade. It is important to note that managers may adjust
payout levels under the Plan to reflect individual performance. Your actual
incentive payout may be less or greater than your target, depending on business
unit and individual performance.

 

For any incentive to be awarded under the Plan, a threshold (or minimum) level
of performance for your business must be achieved. The maximum incentive that
can be awarded for financial metrics is typically 200% of target and for
non-financial metrics is 150% of target, for a maximum incentive plan payout of
190% of target.

 

Performance Goals

 

Each year, business unit and corporate management agree upon performance goals
for financial and non-financial measures. These goals are aggressive and require
a “stretch” by the organization to meet them. Your incentive payout under the
Plan will be calculated based on performance against these goals plus your
manager’s assessment of your individual performance.

 

Financial goals: Eighty percent (80%) of the payout opportunity is based on your
business unit’s performance against key financial measures. Each year senior
management determines the specific financial performance measures and targets
for your Business Unit. Financial goals are capped at a maximum of 200% of
target.

 

LOGO [g495314a.jpg]    LOGO [g495314b.jpg]

 

2



--------------------------------------------------------------------------------

LOGO [g495315a.jpg]

 

Non-financial goals: The remaining 20% of the payout opportunity is based on
performance against key goals such as quality, delivery performance, safety,
environmental compliance and productivity. These goals are determined by your
business unit and, when attained, will lead to the longer-term financial success
of your business. Payouts for non-financial goals are capped at a maximum of
150% of target.

 

How Payouts Are Calculated

 

In January following the plan year, the achievement against each performance
measure is determined in order to calculate the total incentive payout. For each
performance measure, the percentage weighting is applied to the percentage of
target that was actually achieved. The weighted performance measure results are
added together to determine the total payout for the plan as a percentage of
target. This plan percentage of target is used to determine the pool of
available incentive dollars for your business unit. (See below for a calculation
example.) All performance targets do not have to be met for a payout to be made.
If results for all performance measures are below the threshold level, no payout
will be made. In the event of significant external influences on actual results,
such as currency exchange impacts, business units will provide an assessment of
actions taken to address such factors which will be used in conjunction with
actual results to determine the final performance against goals.

 

Your manager will explain the performance goals for the coming year, tell you
your target payout amount, and indicate what you can do to help achieve these
goals. Prior to your Incentive Compensation payout being made, your manager will
review your accomplishments throughout the year and determine your final payout
based on your individual performance. Once the performance results have been
determined and your performance assessed, your manager will inform you of your
payout amount.

 

LOGO [g495315b.jpg]

 

(80% Financial Goals X 200% Maximum) + (20% Non Financial Goals X 150% Maximum)
= Your Maximum Total Opportunity of 190%

 

Note: For employees of corporate resource units, all or a portion of annual
goals are based on composite performance against the business unit goals.

 

3



--------------------------------------------------------------------------------

LOGO [g495316a.jpg]

 

Example of Annual Incentive Payout Calculation

 

Let’s say your target incentive level for the year is 10% of your base salary
earnings of $100,000, or $10,000. Performance goals (explained on page 2) are
weighted as shown below.

 

Assume that your business unit performance is:

 

  • Financial goals (worth 80% of your total payout): 75% of target

 

  • Non-financial goals (worth 20% of your total payout): 100% of target

 

Here’s how the total payout percentage is calculated to determine the payout
amount that is added to the pool of available incentive dollars):

 

Business Unit
Measures

--------------------------------------------------------------------------------

   Weight for
Each Goal


--------------------------------------------------------------------------------

    Actual BU Performance
as a Percentage of Target


--------------------------------------------------------------------------------

    Percentage of Payout
Based on Performance*


--------------------------------------------------------------------------------

 

Financial goals

   80 %   75 %   60 %

Non-financial goals

   20 %   100 %   20 %

Total

   100 %         80 %

 

* Your actual payout amount will be based on your individual performance.

 

For each goal, the actual performance as a percentage of target is multiplied by
the goal’s weighting and then added together to get the total payout as a
percent of your incentive target. In this example, 8% of your base salary
earnings, or $8,000 would be added to the pool of available incentive dollars
for your business unit (plan percent payout 80% x your incentive target 10% x
eligible earnings $100,000). Using this amount as a basis, your manager would
then determine your incentive payout amount from the pool of available incentive
compensation dollars for your business unit.

 

Payment and Taxation of Payouts

 

Annual incentive payouts typically are paid in the first quarter of each year.
Normally, your incentive payout will be treated as ordinary income in the year
it is paid.

 

It is recommended that you consult a personal tax or financial advisor for
guidance on the tax treatment of your payouts.

 

LOGO [g495316b.jpg]

 

LOGO [g495316c.jpg]

 

4



--------------------------------------------------------------------------------

What Happens When: A Reference Guide

 

You are hired or promoted to an eligible position in the middle of the plan year
   Any annual incentive payout for that year will be prorated based on the
actual base pay received in the bonus-eligible position during the year. The
actual payout you receive may be adjusted based on your individual performance.
You transfer between business units during the plan year    Your annual
incentive payout for that year will be prorated based on your BU’s performance
against goals and the number of whole months you worked in each unit. Managers
from your BU will collaborate on the assessment of your individual performance.
You take a leave of absence (including short-term disability, long-term
disability, paid and unpaid leave, military leave and/or FMLA)    The amount of
annual incentive payout calculated and added to the available incentive pool
will be prorated based on your eligible earnings for the time actually worked
during the year. Your manager will determine your incentive payout based on your
contribution to the incentive pool and your individual performance. You retire,
die, or are laid off during the plan year    The amount of annual incentive
payout calculated and added to the available pool will be prorated based on your
eligible earnings for the time actually worked during the year. Your manager
will determine your incentive payout based on your contribution to the incentive
pool and your individual performance. Your employment ends for any reason other
than retirement, death, or layoff    Payments under the plan are at management's
discretion. In general, if you voluntarily resign or are terminated for cause
you will not be considered for an award.

LOGO [g495317a.jpg]

 

 

 

 

 

   LOGO [g495317b.jpg]

 

5



--------------------------------------------------------------------------------

LOGO [g495318a.jpg]

 

2004 Alcoa Incentive Compensation Plan

 